ORDER

BRYSON, Circuit Judge.
Jason M. Sumrall moves for leave to proceed in forma pauperis. We treat Sumrall’s submission as a motion for reconsideration of the court’s December 30, 2004 order dismissing his petition for review for failure to pay the filing fee and file a Fed. Cir. R. 15(c) statement concerning discrimination.
Sumrall has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Sumrall’s motion for leave to proceed in forma pauperis is granted.
(2) Sumrall’s motion for reconsideration is granted. The December 30, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Department of the Air Force’s brief is due within 21 days of the date of filing of this order.